Order entered July 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00259-CV

                         IN THE INTEREST OF J.D.-S.L., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-05-21782-Y

                                            ORDER
       By notice dated May 15, 2013, the Court directed the Dallas County District Clerk to file

the clerk’s record within thirty days. To date, the Court has not received the clerk’s record or

correspondence from the Dallas County District Clerk regarding the record.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not made payment arrangements for the record. We notify

appellant that if we receive verification that appellant is not indigent and has not paid for the

record, we will, without further notice, dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; and appellant Charla Ayers, Charlagriff@gmail.com.
       We DIRECT the Clerk to send copies of this order, by first-class mail, to the following

appellee Jessie Long, 2328 Seevers, Dallas, Texas 75216.




                                                  /s/      ELIZABETH LANG-MIERS
                                                           JUSTICE